DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being un-patentable over Fields (US 8,512,625).
Fields et al. (US ‘625) discloses a mold for injection molding, the mold comprising: two cavity rows (80, 82), each cavity row (80, 82) having a plurality of cavities (98, 100); and a cooling flow path (84) configured to allow a cooling medium to flow through the cooling flow path (84), the cooling medium cooling the cavities, the cooling flow path (84) including: at least one or more supply port (114, 116); a distribution conduit (124) communicated with the supply port (114); a supply conduit (146) communicated with the distribution conduit (124); a cavity cooling portion (142) communicated with the supply conduit (146) and provided to an outer periphery of the cavities (98, 100); a discharge conduit (148) communicated with the cavity cooling portion (142); a collecting claim 1.
[AltContent: arrow][AltContent: textbox (Discharge ports (118, 120))][AltContent: arrow][AltContent: textbox (Cavities (98, 100))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Supply ports (114, 116))][AltContent: textbox (Cavity rows (80, 82))][AltContent: textbox (A cooling flow path (84))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    415
    616
    media_image1.png
    Greyscale

[AltContent: arrow]

    PNG
    media_image2.png
    322
    642
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (A collecting conduit (134))][AltContent: textbox ()][AltContent: arrow][AltContent: textbox (A distribution conduit (124))]
    PNG
    media_image3.png
    390
    655
    media_image3.png
    Greyscale

[AltContent: textbox (A discharge conduit (148))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A cavity cooling portion (142))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A supply conduit (146))]
    PNG
    media_image4.png
    544
    425
    media_image4.png
    Greyscale

Fields et al. (US ‘625) discloses two cavity rows (80, 82), however, is silent on disclosing three or more cavity rows, as claimed in claim 1.
It would have been obvious for one of ordinary skill in the art at the time of Applicant’s invention to modify the mold for injection molding, as taught by Fields et al. (US ‘625), through providing three or more cavity rows in order to improve the workability of the system by increasing the production throughput of the molding system, as taught by Fields et al. (US ‘625)
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
As to claim 2, Fields et al. (US ‘625) teach two supply conduits (146) and two discharge conduits (148) are provided for each cavity row, and wherein the cooling medium is configured to be supplied from one supply conduit (146) to the cavity cooling portion corresponding to a half part of each cavity row.
	As to claim 3, Fields et al. (US ‘625) disclose the distribution conduit (124) and the collecting conduit (134) are respectively provided for each supply port and for each discharge port, and wherein each distribution conduit is provided independently, and each collecting conduit is provided independently.
	As to claim 4, Fields et al. (US ‘625) teach the mold is for a molding machine including a pitch changing mechanism configured to change a distance between rows of neck molds, and wherein the supply port and the discharge port are provided in a non-interference area with respect to the pitch changing mechanism.
	As to claim 5, Fields et al. (US ‘625) disclose the cavity is defined by an inner member, the inner member being fitted in a recess portion of the mold, the inner member being configured by two members of an inner cavity member and a cavity ring.
	As to claim 6, Fields et al. (US ‘625) teach the inner cavity member has an inner wall surface defining the cavity, and includes a shoulder portion abutting against a neck mold during injection molding, wherein the cavity ring is a member having a hollow space inside the cavity ring, the inner cavity member being arranged in the hollow space, the cavity ring including an upper surface portion abutting against the shoulder portion, and wherein a flow path provided in the inner cavity and the cavity ring configures the cavity cooling portion.

	Relevant Prior Art

Satoh et al. (US 6,936,206) disclose an arrangement of a mold including a mold base (1), a cavity block (2) provided within the mold base (1), a heat insulating layer (5) provided between the mold base (1) and the cavity block (2), and a system of a flow passage (A) through which a heating medium and a cooling medium are alternately and repeatedly supplied, wherein a space is provided at a contact portion between the cavity block (2) and the mold base (1) based on anticipation of a thermal expansion of the cavity block (2). Further, the cavity block (2) may be arranged to have inlet and outlet slots communicating with the channel (A), and the inlet and outlet slots may be attached with conduits thermally insulated from the mold base (1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S. DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	12/04/2021